Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 25, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

  159791                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159791
                                                                    COA: 348186
                                                                    Allegan CC: 17-021004-FC
  MICHAEL EDWARD REESE,
           Defendant-Appellant.

  _________________________________________/

         By order of December 30, 2019, the prosecuting attorney was directed to answer
  the application for leave to appeal the May 1, 2019 order of the Court of Appeals. On
  order of the Court, the answer having been received, the application for leave to appeal is
  again considered and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal,
  we REMAND this case to the Allegan Circuit Court for correction of the judgment of
  sentence. The prosecuting attorney has conceded that the defendant’s 200-month
  minimum sentence violates the two-thirds rule of People v Tanner, 387 Mich. 683, 690
  (1972), and MCL 769.34(2)(b). Under that rule, because the statutory maximum for
  third-degree criminal sexual conduct, see MCL 750.520d(2), as elevated by the habitual
  offender statute, MCL 769.10(1)(a), is 270 months, the longest minimum sentence that
  the defendant could receive is 180 months, or 15 years. The judgment of sentence is to
  be amended accordingly. We further ORDER the trial court to ensure that the corrected
  judgment of sentence is transmitted to the Department of Corrections. In all other
  respects, leave to appeal is DENIED, because we are not persuaded that the question
  presented should be reviewed by this Court.

         We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 25, 2020
           t0324
                                                                               Clerk